DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glenn Snyder (Reg. No. 41,428) on May 23, 2022.
The application has been amended as follows: 
1.  (currently amended) A method, comprising:
	receiving, by an edge network local breakout (LBO) serving gateway (LBO-SGW) from a Radio Access Network (RAN) via an edge network in which the edge network LBO-SGW resides, packets for a LBO Protocol Data Unit (PDU) session associated with a mobile subscriber, wherein the edge network LBO-SGW, via the edge network, connects to a mobile core network, the RAN, at least one multi-access edge computing (MEC) data center, and a first network comprising at least one of a local area network, a wide area network, a metropolitan area network or a public network;
	sending, by the edge network LBO-SGW based on receipt of the packets for the LBO PDU session, a request for charging via the edge network and through the mobile core network to a Packet data network Gateway (PGW) of the mobile core network;
	routing and forwarding, by the edge network LBO-SGW, the packets for the LBO PDU session via the edge network to a selected one of the first network or the at least one MEC data center without transporting the packets for the LBO PDU session through the mobile core network; and
	sending, by the edge network LBO-SGW, charging data counts, for the packets of the LBO PDU session routed and forwarded by the edge network LBO-SGW, via the edge network and through the mobile core network to the PGW for reporting to an Online Charging System (OCS) and charging to the mobile subscriber.

	2-3. (canceled)

	7. (canceled)

8.  (currently amended) An edge network local breakout (LBO) serving gateway (LBO-SGW), comprising:
	a communication interface comprising a transceiver configured to transmit and receive data via 
one or more processors
receive, from a Radio Access Network (RAN) via the communication interface, packets for a LBO Protocol Data Unit (PDU) session associated with a mobile subscriber, wherein the edge network LBO-SGW, via the edge network, connects to a mobile core network, the RAN, at least one multi-access edge computing (MEC) data center, and a first network comprising at least one of a local area network, a wide area network, a metropolitan area network or a public network;
send, via the communication interface based on receipt of the packets for the   LBO PDU session, a request for charging via the edge network and through the mobile core network to a Packet data network Gateway (PGW) of the mobile core network;
route and forward the packets for the LBO PDU session via the edge network to a selected one of the first network or the at least one MEC data center without transporting the packets for the LBO PDU session through the mobile core network; and
send charging data counts, for the packets of the LBO PDU session routed and forwarded by the edge network LBO-SGW, via the edge network through the mobile core network to the PGW for reporting to an Online Charging System (OCS) and charging to the mobile subscriber.

9-10. (canceled) 

	14. (canceled)

15.  (currently amended) A non-transitory storage medium storing instructions executable by an edge network local breakout (LBO) serving gateway LBO-SGW residing within an edge network, wherein the instructions comprise instructions to cause the edge network LBO-SGW to:
	receive, from a Radio Access Network (RAN) via the edge network, packets for a LBO Protocol Data Unit (PDU) session associated with a mobile subscriber, wherein the edge network LBO-SGW, via the edge network, connects to a mobile core network, the RAN, at least one multi-access edge computing (MEC) data center, and a first network comprising at least one of a local area network, a wide area network, a metropolitan area network or a public network;
	send, based on receipt of the packets for the LBO PDU session, a request for charging via the edge network and through the mobile core network to a Packet data network Gateway (PGW) of the mobile core network;
	route and forward the packets for the LBO PDU session via the edge network to a selected one of the first network or the at least one MEC data center without transporting the packets for the LBO PDU session through the mobile core network; and
	send charging data counts, for the packets of the LBO PDU session routed and forwarded by the edge network LBO-SGW, via the edge network through the mobile core network to the PGW for reporting to an Online Charging System (OCS) and charging to the mobile subscriber.

	16. (canceled) 

	19-20. (canceled)

	25-28. (canceled)

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646